Citation Nr: 1138028	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  06-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to a compensable rating for the service-connected pulmonary tuberculosis, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from October 1942 to July 1945 and service in the Regular Philippine Army from July 1945 to January 1946.  He died in August 2004.  The appellant is his widow.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from July 2004 and August 2005 rating decisions of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Board remanded this case for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board have not been complied with, the Board itself errs in failing to ensure compliance.  In such situations, the Board must again remand the case for compliance with the remand orders.

The Board previously remanded the case in September 2009, in pertinent part, to identify and obtain any outstanding treatment records from the Veterans' Memorial Medical Hospital (VMMC).  If the records do not exist or if it was determined that further efforts to obtain the records would be futile, the RO/AMC was instructed to notify the appellant in accordance with 38 C.F.R. § 3.159(e).

A request for this information was sent by the AMC to the RO in March 2010 and a response was received in May 2010.  However, that response notes that the "C-file at your location" and a screenshot of the internal tracking system that reflected this.  This was not the question posed.  Instead the question was whether there were any outstanding VMMC treatment records that were not already associated with the claims file.  There is no indication that the RO attempted to identify and obtain any additional VMMC treatment records.  As such, the RO did not fully comply with the Board's remand instructions, and the claim must be remanded again.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether there are any outstanding treatment records from the VMMC.  If so, obtain records from the VMMC.  The RO should make as many requests as necessary to obtain the records, and if the records do not exist or that further efforts to obtain the records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e) . 

2.  After the development requested is completed, adjudicate the claims.  If any benefit sought remains denied, provide the appellant and her representative a supplemental statement of the case and return the case to the Board.

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


